                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


REYNALDO ARMIJO,

       Petitioner,

v.                                                                 Civ No. 20-0034 KG/JFR


CURRY COUNTY DETENTION CENTER,

       Respondent.


                                      FINAL JUDGMENT

       Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Order of Dismissal filed

contemporaneously herewith, the Court issues its separate judgment finally disposing of this case.

       IT IS ORDERED, ADJUDGED, AND DECREED that this civil habeas action is

dismissed without prejudice.



                                             _______________________________________
                                             UNITED STATES DISTRICT JUDGE
